UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                  1/30/2019
CITY OF RIVIERA BEACH GENERAL                              :
EMPLOYEES RETIREMENT SYSTEM, on :
behalf of itself and all others similarly situated, :
                                                           :    18-CV-3608 (VSB)
                                        Plaintiff,         :
                                                           :   OPINION & ORDER
                      - against -                          :
                                                           :
                                                           :
MACQUARIE INFRASTRUCTURE                                   :
CORPORATION, et al.,                                       :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

Appearances:

Avi Josefson
Bernstein Litowitz Berger & Grossmann LLP
New York, New York
Counsel for Plaintiff and Movant Moab Partners, L.P.

Shannon Lee Hopkins
Levi & Korsinsky, LLP
New York, New York
Counsel for Movant Paul Arthur Reimer

Kim Elaine Miller
Kahn Swick & Foti, LLC
Madisonville, Louisiana
Counsel for Movant James Goetz

Robert N. Kaplan
Kaplan Fox & Kilsheimer LLP
New York, New York
Counsel for Movant The Selz Funds

David Avi Rosenfeld
Robbins Geller Rudman & Dowd LLP
Melville, New York
Counsel for Movant Municipal Employees’ Retirement System of Michigan
Jeremy Alan Lieberman
Pomerantz LLP
New York, New York
Counsel for Movant Thomas J. Stone Trust

John Erik Schreiber
Richard Walter Reinthaler
Winston & Strawn LLP
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

         Plaintiff City of Riviera Beach General Employees Retirement System and Plaintiff

Daniel Fajardo each filed separate securities fraud class action lawsuits against Macquarie

Infrastructure Corporation (“Macquarie” or the “Company”) and several of its officers and

directors, alleging that Defendants violated Sections 10(b) and 20(a) of the Securities Exchange

Act (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a), as well as U.S. Securities and Exchange

Commission (“SEC”) Rule 10b-5 promulgated pursuant to the Exchange Act. 1 (Riviera Beach

Compl. ¶ 1.) 2

         Before me are motions from six movants seeking (1) consolidation of the Riviera Beach

Action and the Fajardo Action, (2) appointment of lead plaintiff, and (3) approval of lead

counsel. Because the Related Actions set forth substantially identical questions of law and fact,

movants’ motions to consolidate are GRANTED. Because movant Moab Partners, L.P.

(“Moab”) has a large financial interest in the litigation, appears to fulfill the typicality and

adequacy requirements of Federal Rule of Civil Procedure 23 at this stage of the litigation, and


1
  The parties seek to consolidate the following actions: City of Riviera Beach General Employees Retirement System
v. Macquarie Infrastructure Corporation, Inc., et al., No. 18-cv-3608-VSB (the “Riviera Beach Action”) and Daniel
Fajardo v. Macquarie Infrastructure Corporation, Inc., et al., 18-cv-3744-VSB (the “Fajardo Action” and, together
with the Riviera Beach Action, the “Related Actions”). I accepted the Fajardo Action as related to the Riviera
Beach Action on September 11, 2018.
2
 “Riviera Beach Compl.” refers to Plaintiff’s Complaint for Violations of the Federal Securities Laws, filed in this
action on April 23, 2018. (Doc. 1.)



                                                          2
has chosen counsel with substantial experience in securities litigation and securities class actions,

Moab’s motion to be appointed lead plaintiff and for approval of its selection of lead counsel is

GRANTED. The remaining movants’ motions for appointment as lead plaintiff and for approval

of lead counsel are DENIED.

                  Factual Background 3

         Macquarie owns and operates a portfolio of infrastructure and infrastructure-like

businesses that provide services to businesses, government agencies, and individuals in the

United States. (Riviera Beach Compl. ¶ 14.) Its portfolio consists of four segments, including

International-Matex Tank Terminals (“IMTT”), which is the largest of the four segments,

generating nearly half of Macquarie’s earnings. (Id. ¶ 21.)

         The Related Actions are class actions brought on behalf of persons and/or entities who

purchased or acquired Macquarie common stock between February 22, 2016 and February 21,

2018 (the “Class Period”), seeking to pursue remedies under federal securities laws. Plaintiff

alleges that during the Class Period, Defendants made false and/or misleading statements and

failed to disclose material adverse facts about the Company’s business, operations, and

prospects. (See id. ¶¶ 22–23.) Specifically, Defendants purportedly made false and/or

misleading statements and/or failed to disclose the truth regarding the impact on IMTT’s

financial and operational positions from changes in the heavy and residual oil market. (Id. ¶¶

24–40.) Defendants also allegedly misled investors regarding the Company’s continuing ability

to yield high dividends. (Id. ¶¶ 36–40.)

         On February 21, 2018, Macquarie “surprised the market by announcing disappointing




3
  The facts in this Section are recited for background only, and are not intended to and should not be viewed as
findings of fact.



                                                          3
fourth quarter earnings . . . and that the Company would be slashing its dividend.” (Id. ¶ 41.)

These earnings were well short of the prior estimates by analysts. “The Company cited as the

main reason for its poor performance the loss of ‘half a dozen’ IMTT contracts at its flagship

Louisiana storage facility due to a decline in the No. 6 fuel oil segment.” (Id.) This news caused

Macquarie’s stock price to fall from $63.62 per share at the close of trading on February 21,

2018 to $37.41 per share at the close of trading on February 22, 2018—a 41% decline in value

on a volume of 27.64 million shares traded. (Id. ¶ 43.) As a result of Defendants’ wrongful acts

and omissions, and the resulting decline in the market value of Macquarie’s stock, Plaintiff and

other class members claim that they have suffered significant losses and damages. (Id. ¶ 10.)

                  Procedural History

         Since the Complaint was filed, six plaintiffs and plaintiff groups have filed motions

requesting consolidation of the Related Actions, appointment of lead plaintiff, and approval of

lead counsel. (See Docs. 20, 23, 26, 29, 32, 34.) 4 Specifically, with regard to the appointment of

lead plaintiff and approval of lead counsel: (1) Paul Arthur Reimer moves to appoint himself as

lead plaintiff and for approval of Levi & Korsinksky, LLP as lead counsel, (Doc. 20); (2) James

Goetz moves to appoint himself as lead plaintiff and for approval of Kahn Swick & Foti, LLC as

lead counsel, (Doc. 23); (3) Karnak Partners, L.P., the Selz Family 2011 Trust, the Bernard Selz

Revocable Trust, the Bernard T. Selz 2008 15-Year Charitable Lead Annuity Trust, the Bernard

T. Selz 2008 20-Year Charitable Lead Annuity Trust, Selz Capital LLC, and the Lisa Pagliaro

Selz Revocable Trust (the “Selz Funds”) move to appoint themselves as lead plaintiffs and for

approval of Cera LLP as lead counsel, (Doc. 26); (4) Municipal Employees’ Retirement System




4
  All references to documents in this Section are to the filings made in the Riviera Beach Action, the first-filed of the
Related Actions.



                                                           4
of Michigan (“MERS”) moves to appoint itself as lead plaintiff and for approval of Robbins

Geller Rudman & Dowd LLP as lead counsel, (Doc. 29); (5) The Thomas J. Stone Trust (the

“Stone Trust”) moves to appoint itself as lead plaintiff and for approval of Pomerantz LLP as

lead counsel, (Doc. 32); (6) Moab Partners, L.P. (“Moab”) moves to appoint itself as lead

plaintiff and for approval of Bernstein Litowitz Berger & Grossmann LLP (“Bernstein Litowitz”)

as lead counsel, (Doc. 34).

       In response to the above-mentioned motions for appointment of lead plaintiff and

approval of lead counsel, Goetz and the Stone Trust withdrew their motions because they do not

have the largest financial interest in this matter. (See Docs. 38, 41.) Reimer and the Selz Funds

filed notices of non-opposition, acknowledging that they too do not possess the largest financial

interest in this action. (See Docs. 39, 40.) On July 9, 2018, Goetz and MERS each filed an

opposition to Moab’s motion, (Docs. 41, 43), and Moab filed an opposition to MERS’ motion,

(Doc. 45). On July 16, 2018, Moab filed a reply in further support of its motion, (Doc. 46), and

MERS filed a reply in further support of its motion, (Doc. 48). Defendants have not taken a

position on the merits of these motions.

               Discussion

               A.     Consolidation of the Related Actions

                      1. Applicable Law

       Consolidation is a “valuable and important tool of judicial administration.” Consorti v.

Armstrong World Indus., Inc., 72 F.3d 1003, 1006 (2d Cir. 1995), vacated on other grounds, 518

U.S. 1031 (1996). Under Federal Rule of Civil Procedure 42(a), when separate actions before a

court involve a common question of law or fact, a court is empowered to “consolidate the

actions.” Fed. R. Civ. P. 42(a)(2). Essentially, Rule 42 is “invoked to expedite trial and




                                                 5
eliminate unnecessary repetition and confusion.” Devlin v. Transp. Commc’n Int’l Union, 175

F.3d 121, 130 (2d Cir. 1999) (internal quotation marks omitted).

       It is well-settled that Rule 42 gives a district court broad discretion to consolidate legal

actions sua sponte. Id. Indeed, if judicial resources will be conserved thereby advancing judicial

economy, a district court will generally consolidate actions. See Johnson v. Celotex Corp., 899

F.2d 1281, 1285 (2d Cir. 1990) (“[C]ourts have taken the view that considerations of judicial

economy favor consolidation.”); Bank of Montreal v. Eagle Assocs., 117 F.R.D. 530, 532

(S.D.N.Y. 1987) (“Considerations of judicial economy strongly favor simultaneous resolution of

all claims growing out of one event.” (internal quotation marks omitted)). Further,

“consolidation should be considered when savings of expense and gains of efficiency can be

accomplished without sacrifice of justice.” Devlin, 175 F.3d at 130 (emphasis and internal

quotation marks omitted).

       In securities actions in particular, district courts consolidate cases when complaints are

based on the same set of public statements and disclosures and there are common questions of

law or fact. See Werner v. Satterlee, Stephens, Burke & Burke, 797 F. Supp. 1196, 1211

(S.D.N.Y. 1992). Courts also consider whether consolidation would prejudice the defendants.

Constance Sczesny Tr. v. KPMG LLP, 223 F.R.D. 319, 322 (S.D.N.Y. 2004).

                       2. Application

       Before me are motions from six plaintiffs and plaintiff groups requesting consolidation of

the Related Actions. (See Docs. 20, 23, 26, 29, 32, 34.) Because the motions for consolidation

are unopposed and because the actions are substantially similar, I find that consolidation of the

Related Actions is warranted.

       The Related Actions involve a similar set of plaintiffs and defendants—both are




                                                  6
securities class actions on behalf of all persons who purchased or otherwise acquired

Macquarie’s securities between February 22, 2016 and February 21, 2018, (Riviera Beach

Compl. ¶ 1; Fajardo Compl. ¶ 1) 5, against Macquarie and certain of the Company’s current and

former executives, (Riviera Beach Compl. ¶¶ 14–19; Fajardo Compl. ¶¶ 13–19). Both

complaints arise out of the same alleged material misstatements and omissions regarding the

strength of the Company’s core IMTT business, and the impact of changes in the heavy and

residual oil market on those businesses. (See generally Riviera Beach Compl.; Fajardo Compl.)

The two complaints also seek identical relief under Sections 10(b) and 20(a) of the Exchange Act

and Rule 10b-5 promulgated pursuant to the Exchange Act. (Riviera Beach Compl. ¶¶ 56–66;

Fajardo Compl. ¶¶ 57–66.) Therefore, these actions implicate the same questions of law, namely

whether Macquarie and certain of its executives violated the Exchange Act and SEC Rule 10b-5

through making material misrepresentations regarding the Company’s IMTT business and

whether these misrepresentations caused injury to the respective plaintiffs.

        Since the motions for consolidation of the Related Actions are unopposed, as well as the

substantially similar nature of the Related Actions and the common questions of law and fact

arising under the actions, movants’ motions for consolidation are granted and the Related

Actions are hereby consolidated.

                 B.       Appointment of Lead Plaintiff

                          1. Applicable Law

        The Private Securities Litigation Reform Act of 1995 (the “PSLRA”) establishes a

procedure for the appointment of a lead plaintiff in “each private action . . . that is brought as a




5
 “Fajardo Complaint” refers to the Class Action Complaint filed on April 27, 2018 in the Fajardo Action. (Fajardo
Action Doc. 1.)



                                                        7
plaintiff class action pursuant to the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-4(a)(1).

First, “[n]ot later than 20 days” after the first complaint is filed, a notice must be published “in a

widely circulated national business-oriented publication or wire service” advising members of

the purported class “of the pendency of the action, the claims asserted therein, and the purported

class period” and “not later than 60 days after the date on which the notice is published, any

member of the purported plaintiff class may move the court to serve as lead plaintiff.” 15 U.S.C.

§ 78u-4(a)(3)(A)(i).

       Next, the PSLRA provides that a district court must “appoint as lead plaintiff the member

or members . . . that the court determines to be most capable of adequately representing the

interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). Pursuant to the PSLRA, courts must

adopt a presumption that the most adequate plaintiff is the person or entity who (1) either filed

the complaint or made a timely motion to be appointed lead plaintiff; (2) “has the largest

financial interest in the relief sought by the class”; and (3) “otherwise satisfies the requirements

of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u–4(a)(3)(B)(iii)(I).

“[O]ther members of the purported class may try to rebut the statutory presumption by showing

that the presumptive lead plaintiff will not fairly and adequately protect the interests of the class

or is incapable of adequately representing the class because of ‘unique defenses.’” In re Bank of

Am. Corp. Sec., Derivative, & ERISA Litig., 258 F.R.D. 260, 268 (S.D.N.Y. 2009) (quoting 15

U.S.C. § 78u–4(a)(3)(B)(iii)(II)); see also In re Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d

29, 40 (2d Cir. 2009) (noting that adequacy is not met if the class representative is “subject to

any ‘unique defenses which threaten to become the focus of the litigation’” (quoting Baffa v.

Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 59 (2d Cir. 2000))).

       In determining which plaintiff has the greatest financial interest, courts consider four




                                                   8
factors: (1) the number of shares purchased during the class period; (2) the number of net shares

purchased during the class period; (3) the total net funds expended during the class period; and

(4) the approximate losses suffered. See, e.g., In re eSpeed, Inc. Sec. Litig., 232 F.R.D. 95, 100

(S.D.N.Y. 2005). The magnitude of the loss is the most significant factor. See Kaplan v.

Gelfond, 240 F.R.D. 88, 93 (S.D.N.Y. 2007).

       A potential lead plaintiff must also “make a preliminary showing that it satisfies the

typicality and adequacy requirements of Rule 23.” In re eSpeed, 232 F.R.D. at 102. The Rule 23

analysis in the context of appointment of lead plaintiff “need not be as complete as would a

similar determination for the purpose of class certification.” Id. The parties moving for lead

plaintiff are only required to make a prima facie showing that they meet the Rule 23

prerequisites, and courts need only consider the typicality and adequacy requirements. Varghese

v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 397 (S.D.N.Y. 2008); Kaplan,

240 F.R.D. at 94. With respect to typicality, courts consider whether the claims of the proposed

lead plaintiff “arise from the same conduct from which the other class members’ claims and

injuries arise.” In re Initial Public Offering Sec. Litig., 214 F.R.D. 117, 121 (S.D.N.Y. 2002)

(internal quotation marks omitted); see also In re Oxford Health Plans, Inc., Sec. Litig., 182

F.R.D. 42, 50 (S.D.N.Y. 1998). While the claims need not be identical, they must be

substantially similar to the other members’ claims. See Canson v. WebMD Health Corp., No. 11

Civ. 5382(JFK), 2011 WL 5331712, at *4 (S.D.N.Y. Nov. 7, 2011). In considering the adequacy

of a proposed lead plaintiff, a court must consider whether the proposed lead plaintiff: (1)

maintains claims that conflict with those of the class; (2) has sufficient interest in the outcome of

the case; and (3) has selected counsel that is qualified, experienced, and generally able to

conduct the litigation in question. Reitan v. China Mobile Games & Entm’t Grp. Ltd., 68 F.




                                                  9
Supp. 3d 390, 400 (S.D.N.Y. 2014).

                           2. Application

         Before me are competing motions for appointment of lead plaintiff by movants MERS

and Moab. 6 I find that Moab is the “most adequate” movant to serve as lead plaintiff under the

PSLRA, and that the remaining movants have failed to rebut this presumption.

                                a. Moab is the Presumptive Lead Plaintiff

                                     i. All Movants Filed Timely Motions

         As an initial matter, all movants timely filed for appointment as lead plaintiff. The

Riviera Beach Complaint was the first filed complaint on April 23, 2018. (See generally Riviera

Beach Compl.) The next day, on April 24, 2018, notice of that complaint was published in

PRNewswire, a widely-circulated national business-oriented wire service, fulfilling the PSLRA

requirements set forth in 15 U.S.C. § 77z–1(a)(3)(A)(i). The notice advised class members of

the pendency of the action, the alleged claims, the class definition, and the option of moving to

be appointed as lead plaintiff by June 25, 2018. (See Rosenfeld Decl. Ex. A.) 7 Each movant

moved for appointment as lead plaintiff on June 25, 2018, (see Docs. 20, 23, 26, 29, 32, 34), and

thus timely filed within the sixty-day statutory requirement.

                                     ii. Comparing Financial Interests

         Movants Goetz and the Stone Trust have withdrawn their motions for lead plaintiff in

recognition that they do not possess the largest financial interest in this matter. (See Docs. 38,

41.) Additionally, movants Reimer and the Selz Funds have filed notices of non-opposition


6
  As noted above, movants Reimer, Goetz, the Stone Trust, and the Selz Funds have either withdrawn their motions
for lead plaintiff and/or acknowledged that they lack the largest financial interest in this case and thus do not oppose
the competing motions of MERS and Moab. See supra Part II.
7
 “Rosenfeld Decl.” refers to the Declaration of David A. Rosenfeld in Support of Municipal Employees’ Retirement
System of Michigan’s Motion for Consolidation, Appointment as Lead Plaintiff, and Approval of Selection of Lead
Counsel, filed on June 25, 2018. (Doc. 31.)



                                                          10
acknowledging that they too do not possess the largest financial interest, but stating that if the

court were to determine that those entities with larger financial interests are inadequate to

represent the class, they would be willing and able to serve as lead plaintiff. (See Docs. 39, 40.)

Of the remaining motions filed by Moab and MERS, Moab has the larger financial interest.

         Moab states that it purchased 501,602 shares of Macquarie stock during the Class Period

and suffered approximately $11.5 million in losses as calculated under a last-in, first-out

(“LIFO”) basis, and approximately $14.8 million in losses as calculated under a first-in, first-out

(“FIFO”) basis. 8 (Moab Mem. 2.) 9 MERS claims that it purchased 119,663 shares of Macquarie

stock and suffered approximately $4.28 million in losses due to Defendants’ alleged misconduct

(whether calculated pursuant to the LIFO or FIFO accounting methods). (MERS Mem. 5.) 10

Accordingly, I conclude—and the parties do not contest, (see generally Goetz Opp; MERS

Opp.)—that Moab is the movant claiming the largest financial losses. 11

                                     iii. Satisfaction of Rule 23

         In addition to suffering the largest financial losses, Moab satisfies the typicality and


8
  LIFO and FIFO are methodologies employed for the purposes of loss calculation in a variety of legal
circumstances. See City of Monroe Emps.’ Ret. Sys. v. Hartford Fin. Servs. Grp., Inc., 269 F.R.D. 291, 295
(S.D.N.Y. 2010). “In a FIFO analysis, the first stocks to be sold are assumed to be the stocks that were acquired
first, often outside of the class period. Because sales matched with pre-class period purchases are not included in the
calculation of class period losses, any gains or losses from those most recent sales would not be included in the total
loss. LIFO . . . assumes that the last stocks to be sold are the stocks purchased most recently prior to that sale . . . .
While the PSLRA does not address which method of loss calculation should be employed, courts in this district and
others have stated a preference for LIFO over FIFO in assessing loss for purposes of the appointment of lead
plaintiff.” Id. Under either method, Moab apparently suffered the largest loss.
9
 “Moab Mem.” refers to the Memorandum of Law in Support of Moab Partners, L.P.’s Motion for Appointment as
Lead Plaintiff, Approval of its Selection of Lead Counsel, and Consolidation of Related Actions, filed on June 25,
2018. (Doc. 36.)
10
   “MERS Mem.” refers to the Memorandum of Law in Support of Municipal Employees’ Retirement System of
Michigan’s Motion for Consolidation, Appointment as Lead Plaintiff, and Approval of Selection of Lead Counsel,
filed on June 25, 2018. (Doc. 30.)
11
  “Goetz Opp.” refers to James Goetz’s Withdrawal of his Motion for Appointment as Lead Plaintiff and Response
to Moab Partners, L.P.’s Motion, filed on July 9, 2018. (Doc. 41.) “MERS Opp.” refers to Municipal Employees’
Retirement System of Michigan’s Opposition to Competing Motions for Appointment as Lead Plaintiff, filed on
July 9, 2018. (Doc. 43.)



                                                           11
adequacy requirements of Rule 23. Typicality is satisfied when a movant’s claims “arise from

the same course of events, and the other class members make similar legal arguments to prove

liability.” Helfenbein v. Altair Nanotechnologies, Inc., No. 14 Civ. 7828 (AT), 2015 WL

12912278, at *2 (S.D.N.Y. May 15, 2015). Here, Moab’s and all other class members’ claims

arise from the same course of events and their legal arguments to prove Defendants’ liability are

substantially identical. Like other class members, Moab claims that it: (1) purchased Macquarie

securities during the Class Period, (2) at prices artificially inflated by Defendants’ materially

false and misleading statements and omissions, and (3) was damaged as a result. See Faig v.

BioScrip, Inc., No. 13 Civ. 06922(AJN), 2013 WL 6705045, at *3 (S.D.N.Y. Dec. 19, 2013)

(finding typicality satisfied when movant alleged “that it suffered financial losses due to material

misstatements made by [the company] during the class period”).

       I also find that Moab satisfies Rule 23’s adequacy requirement. Under Rule 23(a)(4), a

representative party must “fairly and adequately protect the interests of the class.” Fed. R. Civ.

P. 23(a)(4). In order for the class’ interests to be fairly and adequately represented, the lead

plaintiff must not have interests that are antagonistic to the class, must have a sufficient interest

in the outcome of the case to ensure vigorous advocacy, and must retain counsel that is qualified

to represent the interests of the class. See BioScrip, 2013 WL 6705045, at *3. Moab satisfies

these elements because its substantial financial stake in the litigation provides the ability and

incentive to vigorously represent the class’ claims. Moreover, Moab’s interests seem to be

aligned with those of the other class members and do not appear to be antagonistic to them in any

way; there are no facts to suggest any actual or potential conflict of interest or other antagonism

between Moab and other class members.

       Additionally, Moab has selected Bernstein Litowitz as counsel to represent the class in




                                                  12
this action. As discussed more fully below, Bernstein Litowitz is highly qualified and

experienced in securities class action litigation and has repeatedly demonstrated an ability to

conduct complex securities class actions effectively. Lastly, Moab is the sort of lead plaintiff

envisioned by Congress in its enactment of the PSLRA—a sophisticated institutional investor

with a substantial financial interest in the litigation. See H.R. Conf. Rep. No. 104-369, at *34

(explaining that “increasing the role of institutional investors in class actions will ultimately

benefit shareholders and assist courts by improving the quality of representation in securities

class actions”); see also Glauser v. EVCI Career Colls. Holding Corp., 236 F.R.D. 184, 188

(S.D.N.Y. 2006) (noting that “the PSLRA was passed . . . to increase the likelihood that

institutional investors would serve as lead plaintiffs” (internal citation omitted)).

        Accordingly, Moab has satisfied Rule 23’s typicality and adequacy requirements for the

purposes of this stage of the litigation.

                            b. Rebuttal of the Lead Plaintiff Presumption

        Goetz and MERS (together, the “Rebuttal Movants”) attempt to rebut the statutory

presumption designating Moab as lead plaintiff. The Rebuttal Movants assert that Moab is

incapable of adequately representing the class because it is subject to unique defenses that

threaten to become the focus of the litigation. In particular, the Rebuttal Movants claim that

Moab representatives engaged in private conversations with certain Defendants during which

Moab obtained material nonpublic information (“MNPI”) about the Company and its securities.

(Goetz Opp. 2–6; MERS Opp. 4.) By engaging in multiple non-public discussions with several

of the individual Defendants regarding the nature of Moab’s investment, its personal agenda, and

the subject matter of this litigation, the Rebuttal Movants argue that Moab is subject to a unique

defense not shared by the rest of the putative class and therefore should not be appointed lead




                                                  13
plaintiff.

        The lead plaintiff presumption may be rebutted only upon proof by a member of the

purported class that the presumptive lead plaintiff will not fairly protect the interests of the class

or is subject to unique defenses that render such plaintiff incapable of adequately representing

the class. Foley v. Transocean Ltd., 272 F.R.D. 126, 127 (S.D.N.Y. 2011) (internal quotation

marks omitted); see also Woburn Ret. Sys. v. Salix Pharm., Ltd., No. 14-CV-8925 (KMW), 2015

WL 1311073, at *9 (S.D.N.Y. Mar. 23, 2015) (“[M]ere allegations of wrongdoing, without a

finding established on the record, are insufficient to rebut [the lead plaintiff] presumption.”).

Relying on a letter sent by Moab President Michael Rothenberg to Macquarie on April 17, 2018,

the Rebuttal Movants point to three instances during which Moab executives met or spoke with

Macquarie management—(1) a November 10, 2017 telephone call between Rothenberg and

Macquarie’s head of investor relations, Jay Davis; (2) a November 28, 2017 investor group

dinner hosted by the Company’s management and attended by Rothenberg; and (3) a March 8,

2018 discussion between Rothenberg, Davis, and Macquarie CFO Liam Stewart—but provide no

evidence to support their claims that Moab received any MNPI during these private or semi-

private conversations, (see Goetz Opp. 3–4; MERS Opp. 6), making their assertion mere

speculation.

        In response, Moab submitted a sworn affidavit from Rothenberg insisting that no MNPI

was conveyed to or received by Moab during these dialogues. Indeed, Moab contends that the

investor dinner was not private, but rather was attended by representatives from approximately a

dozen different institutional investors. (See Rothenberg Decl. Ex. A ¶ 7.) 12 Moab indicates that



12
  “Rothenberg Decl.” refers to the Declaration of Michael Rothenberg in Further Support of the Motion of Moab
Partners, L.P. for Appointment as Lead Plaintiff and Approval of its Selection of Lead Counsel, and Consolidation
of All Related Actions, dated July 16, 2018. (Doc. 47-1.)



                                                        14
at the start of the dinner, Davis provided a disclaimer affirming Macquarie’s compliance with the

securities laws. (See id.) Similarly, Moab states that no MNPI was communicated during the

two other discussions MERS cites. To the contrary, Davis’ statement during the November 10,

2017 telephone discussion was entirely consistent with what Macquarie told other investors

during the Class Period—that the IMTT business was “doing just fine.” (See id. ¶ 8.) Finally,

Moab’s March 8, 2018 discussion with Davis and Stewart—which occurred outside of the Class

Period and therefore could not have impacted Moab’s Class Period investment decisions—

likewise did not convey any MNPI. (Id.) Moreover, that discussion concerned part of

Macquarie’s business that is not alleged to be part of the securities fraud in this case and, in any

event, reflected what the Company had represented publicly. (See id.) In short, Moab states that

the communications cited by MERS were typical of those that other institutional investors had

with Macquarie management during the Class Period, (id. ¶ 10), and that at no time during any of

Moab’s discussions with the Company did Macquarie convey any non-public information to

Moab, (see id. ¶¶ 4–10).

       The Rebuttal Movants’ failure to proffer any proof that Moab received MNPI from

Macquarie, coupled with Moab’s declaration that no MNPI was communicated to Moab, is fatal

to the Rebuttal Movants’ claim. See, e.g., In re Peregrine Sys., Inc. Sec. Litig., No. 02 CV 870-

J(RBB), 2002 WL 32769239, at *9 (S.D. Cal. Oct. 11, 2002) (granting movant’s lead plaintiff

application where, in response to allegations of receiving MNPI, movant filed declaration stating

that it received only publicly available information from company); see also In re Independent

Energy Holdings PLC Sec. Litig., 210 F.R.D. 476, 482–83 (S.D.N.Y. 2002) (“[A]typicality has

been found where there is evidence that the named plaintiff received information, either directly

or indirectly, from an officer or director. Atypicality has not been found, however, when there is




                                                 15
no evidence that inside information was shared despite the existence of some relationship

between the named plaintiff and the officer or director.”); Dietrich v. Bauer, 192 F.R.D. 119, 125

(S.D.N.Y. 2000) (rejecting unique defenses argument, noting that “while the [o]bjecting

[d]efendants have suggested that [plaintiff] may be subject to unique defenses arising out of his

contact with [the company], nothing in the record indicates that [plaintiff’s] decision to purchase

[company] stock was based on information obtained from [the company]”); Hallet v. Li & Fung,

Ltd., No. 95 Civ. 8917(JSM), 1997 WL 621111, at *3 (S.D.N.Y. Oct. 6, 1997) (finding unique

defenses argument “groundless” where plaintiff denied that any non-public information was

conveyed and defendants “failed to present any evidence that [plaintiff] received the alleged

inside information”); cf. Blank v. Jacobs, No. 03-CV-21111 (JS)(MLO), 2009 WL 3233037, at

*5 (E.D.N.Y. Sept. 30, 2009) (finding that unique defense threatened to become the focus of the

ligation where plaintiff admitted to receiving non-public information from company

executives). 13

         Furthermore, courts have repeatedly recognized that the kind of communications between

Moab and Defendants pose no barrier to appointment as lead plaintiff where no MNPI was

exchanged. For instance, in In re DVI Inc. Securities Litigation, 249 F.R.D. 196 (E.D. Pa. 2008),

the court certified a class after investors privately communicated with company management but

only discussed topics that were “disclosed through public conference calls, press releases, SEC

filings or other publicly available materials.” Id. at 202. As a result, the court found that there

was no basis to think that the issue would “become a major focus of the litigation.” Id. at 202–



13
   MERS further claims that the fact that Moab altered its investment strategy—by purchasing numerous Macquarie
shares—after its conversations with Defendants demonstrates that Moab received MNPI. I find this assertion to be
illogical. It would make little sense for Moab to increase its position during the Class Period, only to then lose
millions of dollars on that investment, if it was trading on information the market did not possess or knew the truth
about the alleged misrepresentations at the heart of this action.



                                                         16
03 (“Since the PSLRA clearly contemplates that institutional investors—who are generally

understood to communicate with corporate officers—will serve as class representatives, we

decline to find that an investor will be precluded from serving as class representative merely

because of his private communications with corporate insiders about publicly available

information.”). Other courts have reached similar conclusions. See, e.g., Howard v. Liquidity

Servs. Inc., 322 F.R.D. 103, 126 (D.D.C. 2017) (finding that “private meetings conceivably

threaten to become a focus of the litigation only if a party could plausibly argue that insider

information was exchanged”); Beaver Cty. Emps.’ Ret. Fund v. Tile Shop Holdings, Inc., No. 14-

786 ADM/TNL, 2016 WL 4098741, at *5 & n.3 (D. Minn. July 28, 2016) (finding pension fund

typical where its adviser met one-on-one with management but received no MNPI); Hallet, 1997

WL 621111, at *3 (“[I]f the plaintiff has received information from company insiders that

confirms, reflects, repeats, or even digests publicly available market information, that plaintiff is

an appropriate class representative.”).

        Accordingly, because the Rebuttal Movants have presented no proof demonstrating that

any unique defense will become a major focus of the litigation, they have failed to rebut the

presumption that Moab should be appointed lead plaintiff in this matter. 14

                 C.       Appointment of Lead Counsel

        The PSLRA provides that the “most adequate plaintiff shall, subject to the approval of


14
   Rebuttal Movants also contend that Moab should be disqualified from serving as lead plaintiff because, after the
securities fraud alleged in this action was revealed to investors, Moab issued several public letters accusing the
Company of misleading investors and outlining certain “activist investor demands” including seeking to replace the
members of the Company’s board. (Goetz Opp. 2–6; MERS Opp. 4–5.) The Rebuttal Movants contend that this
evidences divergent interests separate and apart from those of the putative class. However, Moab states that “that
campaign has concluded, shareholders have voted, and Moab has all but exited its position in Macquarie.” (Moab
Opp. 2–3.) As such, I see no reason why that campaign would detract from Moab’s prosecution of investors’ claims
in this case, particularly since that campaign spawned from the same misrepresentations at issue in this action.
“Moab Opp.” refers to the Reply Memorandum of Law of Moab Partners, L.P. in further support of its Motion for
Appointment as Lead Plaintiff, Approval of its Selection of Lead Counsel, and Consolidation of Related Actions,
filed on July 16, 2018. (Doc. 46.)



                                                        17
the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v).

“There is a strong presumption in favor of approving a properly-selected lead plaintiff’s decision

as to counsel selection.” Sallustro v. Cannavest Corp., 93 F. Supp. 3d 265, 278 (S.D.N.Y. 2015)

(internal quotation marks omitted).

        Having reviewed Moab’s motion papers, as well as the Firm Resume of Bernstein

Litowitz attached as an exhibit to the Josefson Declaration, (see Moab Mem. 8–9; Josefson Decl.

Ex. D), 15 I find that Moab’s proposed lead counsel—the firm of Bernstein Litowitz—will

adequately and effectively represent the interests of the class. The attorneys at Bernstein

Litowitz have substantial experience with securities litigation and securities class actions, and

have been found to be qualified to be lead counsel by other courts. (See Moab Mem. 8–9;

Josefson Decl. Ex. D.) Thus, I approve Moab’s selection and appoint Bernstein Litowitz as lead

counsel.

                 Conclusion

        For the foregoing reasons, movants’ motions for consolidation are GRANTED based on

the similarity of the Related Actions. Because I find that Moab is the presumptive lead plaintiff

and no other movants have rebutted that presumption, Moab’s motion for appointment as lead

plaintiff and for approval of lead counsel is GRANTED. The remaining motions from Paul

Reimer, James Goetz, the Selz Funds, MERS, and the Stone Trust for appointment as lead

plaintiff and for approval of lead counsel are DENIED. The Clerk of Court is respectfully

requested to terminate the pending motions at Docket Numbers. 20, 23, 26, 29, 32, and 34.

        Moab is directed to file an amended consolidated complaint no later than thirty (30) days



15
   “Josefson Decl.” refers to the Declaration of Avi Josefson in Support of Moab Partners, L.P.’s Motion for
Appointment as Lead Plaintiff, Approval of its Selection of Lead Counsel, and Consolidation of Related Actions,
filed on June 25, 2018. (Doc. 37.)



                                                       18
after the date of issuance of this Opinion & Order. Defendants are directed to answer or

otherwise respond to the amended consolidated complaint no later than thirty (30) days after

Moab serves the amended consolidated complaint.

SO ORDERED.

Dated: January 30, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                               19
